(11.'7)..1(t-4
                                                                                               06/30/2020


                      IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: OP 20-0334


                                               OP 20-0334

                                                                                 FILED
      JAMIE SCOTT CHANDLER,
                                                                                  JUN 3 0 2020
                                                                                Bowen Greenwoo0
                        Petitioner,                                           Clerk of Supreme Court
                                                                                 State of Montana


                 v.                                                      ORDER
      REGINALD MICHAEL,Director,
      Montana Department of Corrections,

                        Respondent.



                 Representing himself, Jamie Scott Chandler has filed an Emergency Motion for
     Immediate Conditional Release due to the COVID-19 Pandemic along with a supporting
     brief. Upon review, this Court deems his motion a petition for an extraordinary writ,
     pursuant to M. R. App. P. 14(2), such as a writ of habeas corpus.
                 Chandler explains that he was sentenced for burglary and theft to a thirty-year
     Department of Corrections (DOC) term with twenty-five years suspended in 2002. He
     adds that this sentence was revoked in 2006, in 2013, and most recently because of a new
     felony offense. On February 25,2020,Chandler states that he was sentenced for possession
     ofdangerous drugs with intent to distribute to a fifteen-year suspended term. He states that
     he is fourteen months in his six-year DOC commitment—his recent sentence upon
     revocation.
                 Chandler requests his immediate conditional release because of the novel
     coronavirus pandemic.            Chandler provides that he has two chronic, underlying
     conditions—high blood pressure and liver disease—that put him at a higher risk of death
     frorn such exposure to COVID-19. Chandler points out that under a DOC commitment, he
     could have been placed in the community but instead he has been held in the Missoula
     County Detention Facility with a soon-to-occur transfer to the Montana State Prison. He
requests placement with his wife and children in Helena and daily monitoring through an
electronic supervision program. Chandler includes a copy ofthe letter he sent to the DOC's
Director Reginald Michael, making similar requests. Chandler notes that he is a non-
violent and non-sexual offender and that he should not have a death sentence imposed with
the imposition of a prison term instead of community placement.
      This Court cannot provide Chandler with the remedy of his immediate conditional
release. Chandler's request rests on speculation that he may acquire the disease but such
infection has not occurred. Chandler acknowledged that "so far the State of MT., and the
Dept. of Correction[]s [have] been fairly lucky but for how long?' Even if we construed
Chandler's pleading as a writ ofinjunction, that is, to enjoin the DOC from placing him at
MSP,this Court cannot provide him his requested relief of placement in the community.
M.R. App.P. 14(2).
      This Court cannot provide Chandler relief in his challenge to a prison placement
because it does not appear illegal. Section 46-22-101(1), MCA. The sentencing court, the
Missoula County District Court, revoked Chandler's prior suspended six-year term.
Chandler acknowledges in his pleading: "On March 1 lth, 2020, the MT. Dept of
Correction[]s approved Chandler's placement to MT. State Prison with no attempts being
made at community placement even though it was clearly the sentencing judge's intention
that Chandler be placed in an 'appropriate treatment center.'" The Missoula County
District Court has statutory authority to sentence Chandler upon revocation and to
recommend placement after imposing an unsuspended DOC commitment. Section 46-18-
203(7)(a)(iii), MCA. The final decision for placement resides with the DOC under DOC's
statutory authority. Sections 46-23-1001 through 46-23-1041, MCA.
       As a petition for habeas corpus relief, Chandler has not demonstrated illegal
incarceration to warrant his conditional release. Section 46-22-101(1), MCA. Chandler is
precluded from seeking such relief for a sentence upon revocation through this remedy.
Section 46-22-101(2), MCA. Therefore,

                                            2
      IT IS ORDERED Chandler's Petition for a Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Jamie Scott Chandler personally.
      DATED this —.Y5 day ofJune, 2020.




                                                            Chief Justice



                                                   .94 /0 -41-L
                                                    4S>)*2—...


                                                       li
                                                     LAo re4
                                                           5%




                                                                  ces




                                          3